In an action by an infant to recover damages for personal injuries and by his father for loss of services, plaintiffs’ motion to vacate an order for the examination before trial of the father was granted in part, and defendants appeal. Order, in so far as appealed from, modified to the extent of permitting defendants to examine the father as to item No. 3, and, as so modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.